Citation Nr: 0017431	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for the revocation of the forfeiture of 
Department of Veterans Affairs (VA) benefits.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The record reflects that the veteran had recognized service, 
and that he was killed in action.  Also, the record reflects 
that the appellant was the veteran's spouse at the time of 
his death.

By an October 1974 decision, it was determined that the 
appellant had forfeited her rights to VA benefits due to acts 
of fraud.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision by the VA Regional 
Office (RO) in Manila, Philippines.

The appellant originally requested that she be accorded a 
personal hearing before a Hearing Officer at the RO in 
conjunction with her appeal.  However, this request was 
withdrawn in April 1999.

As a preliminary matter, the Board notes that the original 
claims folder in this case has been lost.  Numerous attempts 
to ascertain the whereabouts of the claims folder, or any 
document that would been contained within the claims folder, 
have failed.  In a February 2000 Memorandum for File, it was 
concluded that all efforts to locate the original claims 
folder had been attempted without result.  However, a copy of 
the October 1974 forfeiture decision and notice thereof to 
the appellant are in the reconstructed claims folder.  The 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

The Board further notes that in the caselaw established by 
Villeza v. Brown, 9 Vet. App. 353 (1996) and Tulingan v. 
Brown, 9 Vet App. 484 (1996), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that where a person seeks revocation of a 
previously invoked forfeiture of VA benefits, the issue to be 
addressed is not a question of the submission of new and 
material evidence with respect to the revocation of the 
forfeiture, but rather whether the person is shown by a 
preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles v. 
West, 13 Vet. App. 314 (2000), the Court expressly overruled 
this caselaw, and held that the standard for new and material 
evidence would apply in this type of claim.  In the instant 
case, the Board notes that the January 1999 Statement of the 
Case shows that the RO adjudicated the appellant's claim 
under the standard of whether new and material evidence had 
been submitted.


FINDINGS OF FACT

1.  By an October 1974 decision, it was determined that the 
appellant had forfeited her right to VA benefits as a result 
of her fraudulent statements regarding her marital 
relationship with ABS.

2.  The record reflects that the appellant was informed of 
the October 1974 forfeiture decision by correspondence dated 
that same month, and that she was provided with a VA Form 1-
4107a, Notice of Procedural and Appellate Rights.  Nothing on 
file indicates that the appellant initiated or perfected a 
timely appeal to this decision, nor does the appellant 
contend otherwise.  In fact, her statements tend to show that 
she did not appeal this decision.

3.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1974 decision of forfeiture regarding the 
appellant's entitlement to VA benefits is final.  38 U.S.C.A. 
§ 4005(c) (1970) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)); 38 C.F.R. § 19.153 (1974) (38 C.F.R. § 20.1103 
(1999)).

2.  New and material evidence not having been submitted to 
reopen the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As noted above, a copy of the October 1974 
forfeiture decision is on file.  In this decision, it was 
noted that the appellant had applied for benefits in May 1971 
under Public Law 91-376.  At that time, she reported that her 
relationship with ABS had been terminated since April 1971, 
and that she had been living separately and permanently up to 
the present with her daughter.  In a subsequent statement 
received in July 1971, the appellant provided negative 
replies to questions as to whether she was living with anyone 
at that time as if she were married.  However, on the basis 
of evidence obtained during the course of a field 
examination, including the appellant's own admission, an 
Administrative Decision had concluded that the appellant had 
deliberately presented false evidence to VA regarding her 
marital status for the purpose of establishing her 
entitlement to VA benefits as the unremarried widow of 
veteran.  Therefore, by the October 1974 decision, it was 
determined that the evidence of record established that the 
appellant had forfeited all rights, claims and benefits to 
which she might otherwise be entitled to under the laws 
administered by VA.  It was emphasized that the records 
showed that the appellant had been living in a husband-wife 
relationship with ABS before and after January 1, 1971, and 
that she continued to live with him up to the present time.

The record shows that the appellant was informed of the 
October 1974 forfeiture decision by correspondence dated that 
same month.  Moreover, this correspondence notes that a VA 
Form 1-4107a was enclosed, which was the Notice of Procedural 
and Appellate Rights.  Nothing in the record indicates that 
the appellant perfected or even initiated a timely appeal to 
the Board regarding this decision, nor does the appellant 
contend otherwise.

By statements dated in November 1989, the appellant requested 
that her VA benefits be restored.  She reported that sometime 
in 1954, VA cut-off and stopped payment of all benefits due 
to her because of her relationship to ABS, who was now 
deceased.  In support of this assertion, she submitted copies 
of two different death certificates which showed that ABS 
died in October 1989.  Moreover, it is noted that these 
documents identify the appellant as ABS's surviving spouse, 
and as having his surname.

At the time the appellant's November 1989 statements were 
received, it appears that the RO was working from a rebuilt 
folder which did not contain a copy of the October 1974 
forfeiture decision.  Accordingly, a development letter was 
sent to the appellant in April 1991 regarding her claim.  No 
further communication appears on file from the appellant 
until April 1998, when she requested that her "temporarily 
suspended DIC benefit... be restored."  She asserted that her 
second husband, ABS, was deceased.  In August 1998, she 
submitted a formal VA Form 21-534, Application for Dependency 
and Indemnity Compensation (DIC), Death Pension, and Accrued 
Benefits.  She reiterated her contention that her DIC benefit 
had been suspended sometime in the early 1950s due to her 
cohabitation with ABS, who died in 1989.  

In October 1998, the RO sent correspondence to the appellant 
stating that it had already been determined that she had 
forfeited all rights, claims, and benefits under the laws 
administered by VA.  The RO stated that it was clearly 
established by the evidence of record that the appellant 
knowingly, intentionally, and deliberately made, presented, 
and/or caused to be furnished to VA, materially false and 
fraudulent statements and evidence in support of her claim 
for death benefits as unremarried widow of the veteran by 
misrepresenting her true marital status.  It is noted that 
this correspondence summarized the evidence that was listed 
in the October 1974 forfeiture decision.

The appellant appealed the October 1998 decision to the 
Board.  In her December 1998 Notice of Disagreement, she 
stated that she was not satisfied with the October 1998 
letter which advised her of the forfeiture decision.  She 
also requested that she be provided with a hearing before a 
Hearing Officer at the RO.  

A Statement of the Case was issued to the appellant in 
January 1999, which specifically noted that her claim was 
denied based upon the October 1974 forfeiture decision.  The 
RO found that the evidence submitted was neither new nor 
material, because her relationship with ABS was no longer the 
issue.  Rather, the appellant had forfeited her rights to VA 
benefits because of the fraud she committed in claiming 
restoration of her VA benefits under Public Law 91-376.  The 
RO concluded that the evidence submitted did not indicate 
that the forfeiture decision previously rendered was not 
proper.

In her April 1999 Substantive Appeal, the appellant stated 
that she wished to pursue her appeal, and requested 
revocation of the forfeiture declared against her.  
Additionally, she withdrew her hearing request.

The appellant subsequently submitted additional statements in 
which she contended that she was entitled to the resumption 
of DIC benefits under the law which restored these benefits 
upon the death of the co-habitant.  

The appellant also submitted statements that her claim be 
given priority consideration due to her poor health.  In 
support of this assertion, the appellant submitted a 
September 1999 private medical certificate which noted that 
she was being treated for the following:  paralysis of the 
left side of the body; congestive heart failure; and ischemic 
heart disease.  


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

An individual is the veteran's widow if she has entered into 
a marriage with him that is considered valid under the laws 
of the jurisdiction in which they resided at the time of the 
marriage, and who was the lawful spouse of the veteran at the 
time of his death.  In order to qualify as the veteran's 
widow she must not have remarried, or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. §§ 
101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. 
§ 3.901.

The determination of whether the appellant submitted false or 
fraudulent evidence to VA is a question of fact.  See 
Macarubbo v. Gober, 10 Vet. App. 388 (1997).


Analysis.  As noted above, it was previously determined in 
October 1974 that the appellant had forfeited her rights to 
VA benefits because she submitted fraudulent statements that 
her marital relationship with ABS had terminated, when, in 
fact, it had not.  With respect to this decision, the Board 
has already noted that the appellant's original claims folder 
has been lost, and that some of the original documents 
relating to her claim were with the lost file.  However, a 
copy of the actual forfeiture decision is on file, as well as 
a copy of the correspondence notifying the appellant of the 
decision and her right to appeal.  Moreover, this decision 
also contains a summary of the evidence relied upon in 
determining that the appellant had forfeited her rights to VA 
benefits because of fraud.

The Board notes that the Court has held that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (this presumption 
of regularity applies to procedures at the RO).  Applying 
this presumption to the instant case, the Board concludes 
that the record is sufficient to conclude that the appellant 
was notified of the October 1974 forfeiture decision.  The 
Board also finds - since there is no evidence to the contrary 
- that this presumption is such that it can conclude that the 
evidence noted in the October 1974 decision was valid, and 
can be relied upon for the purposes of the instant case even 
though these documents are not contained in the rebuilt 
claims folder.  

The Board notes that nothing on file indicates that the 
appellant appealed the October 1974 decision, nor does the 
appellant contend otherwise.  As noted above, the RO informed 
the appellant that it was determined in October 1974 that she 
forfeited her rights to VA benefits because of her fraudulent 
statements regarding her relationship with ABS.  Further, the 
RO also provided the appellant with a summary of the evidence 
relied upon for this decision.  Thereafter, the appellant did 
not assert that she was never notified of the October 1974 
decision, and/or that the evidence relied upon in that 
decision was inaccurate, and/or that she had previously 
appealed this decision.  In fact, she submitted several 
statements in which she acknowledged that she had not been 
receiving VA benefits because of her marital relationship 
with ABS; i.e., she knew that this relationship was a bar to 
VA benefits.

Based upon the evidence on file, including the October 1974 
forfeiture decision, the copy of the correspondence to the 
appellant notifying her of this decision and her right to 
appeal, the presumption of regularity, and the appellant's 
own statements, the Board concludes that October 1974 
forfeiture decision is final and considered correct in the 
absence of new and material evidence.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim for the 
revocation of the forfeiture of VA benefits.  As noted above, 
the appellant has submitted statements regarding her poor 
health, as well as the September 1999 private medical 
certificate in support thereof.  While the Board is 
sympathetic to the appellant's situation, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration; i.e. the reasons for the forfeiture of 
the appellant's right to VA benefits.  Thus, this evidence is 
not new and material.  38 C.F.R. § 3.156(a).

Regarding the appellant's statements that ABS is now 
deceased, and the death certificates in support thereof, the 
Board notes that this evidence is "new" to the extent that 
ABS was clearly alive at the time of the October 1974 
decision.  However, the Board finds that this evidence also 
does not bear directly and substantially upon the reasons for 
the forfeiture of the appellant's rights to VA benefits.  
This evidence does not dispute the fact that the appellant 
fraudulently claimed that her marital relationship with ABS 
had terminated when, in fact, it had not.  Moreover, the 
Board is of the opinion that this evidence is cumulative and 
redundant of that which was on file at the time of the 
October 1974 forfeiture decision in that it confirms that a 
marital relationship was in existence at the time of the 
prior decision.  The appellant's own statements reflect that 
her relationship with ABS was in effect from the 1950s to his 
death in October 1989.  Furthermore, the death certificates 
for ABS list the appellant as his surviving spouse, and 
identify her with ABS's surname.  Thus, this evidence is not 
new and material either.  38 C.F.R. § 3.156(a).

The Board notes that the appellant has submitted statements 
in which she makes reference to Public Law No. 105-178, which 
changed the law regarding DIC benefits, effective October 1, 
1998.  As of that date, the law was changed to allow 
reinstatement of DIC benefits if the remarriage is terminated 
by death, divorce, or annulment.  However, as correctly noted 
by the RO, this change in the law is irrelevant to the 
instant case because it was determined that the appellant 
forfeited her right to VA benefits by the submission of 
fraudulent statements regarding her marital relationship with 
ABS.  In short, this law did not authorize the restoration of 
benefits in cases, such as the appellant's, where the right 
to VA benefits was termination because of a forfeiture 
decision.

There being no other evidence to support the appellant's 
appeal, the Board concludes that new and material evidence 
has not been submitted, and that the benefit sought on appeal 
must be denied.  Inasmuch as the appellant has not submitted 
new and material evidence in support of her request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed.Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

